             Case 1:19-cv-03377-LAP Document 148 Filed 07/07/20 Page 1 of 4



                                       Cooper & Kirk
                                                     Lawyers
                                       A Professional Limited Liability Company

Charles J. Cooper                 1523 New Hampshire Avenue, N.W.                            (202) 220-9600
(202) 220-9660                         Washington, D.C. 20036                              Fax (202) 220-9601
ccooper@cooperkirk.com

                                                  July 7, 2020

VIA ECF
The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Giuffre v. Dershowitz, Case No. 19-cv-3377-LAP

Dear Judge Preska:
        I write on behalf of Plaintiff Virginia Giuffre, and on behalf of myself and my colleagues at Cooper
& Kirk, in response to the Order dated July 3, 2020 (Doc. 147), concerning the protective order entered
in Giuffre v. Maxwell, dated March 18, 2016 (Doc. 62 in No. 15 civ. 7433) (“Protective Order”).
        Before addressing Mr. Dershowitz’s requests, I wish to respond to the Court’s finding “that Cooper
& Kirk’s possession of the Maxwell discovery materials violates the plain terms of the Maxwell protective
order.” Order dated July 1, 2020 (Doc. 144) (“Destruction Order”). I do so not for the purpose of contesting
the Court’s finding—we are gathering and are prepared to destroy all such material forthwith—but rather
for the purpose of explaining why we believed in good faith that our access to and possession of
confidential Maxwell discovery material was permissible under the terms of the Maxwell Protective Order.
In a declaration that accompanies this letter, I set forth the circumstances that led to our access to and
possession of material designated “confidential” under the Protective Order and describe our extensive
communications with counsel for Mr. Dershowitz regarding that confidential material. Decl. of Charles J.
Cooper, dated July 7, 2020 (“Cooper Decl.”).
        The Protective Order grants access to confidential material not only to “attorneys actively working
on [Maxwell],” but also to “persons regularly . . . associated with the attorneys actively working on
[Maxwell], whose assistance is required by said attorneys in the preparation for trial, at trial, or at other
proceedings in [Maxwell].” Protective Order ¶ 5(a)–(b). Ms. Giuffre formally retained Cooper & Kirk in
November 2019 to represent her not only in the instant case against Mr. Dershowitz, but also “in Giuffre
v. Maxwell . . . by consulting with [her] litigation counsel, Boies, Schiller & Flexner LLP, on matters
relating to the unsealing of the record in that case.” Cooper Decl. ¶ 6. We believed that our assistance to
BSF on Ms. Giuffre’s behalf in connection with the proceedings in Maxwell concerning unsealing the
record in that case fell within the letter and spirit of the Protective Order. Indeed, Judge Sweet declined to
order the destruction of confidential material upon the settlement of Ms. Giuffre’s claims against Ms.
Maxwell because “further proceedings” upon a remand from the Second Circuit to unseal portions of the
record “may require parties’ use of confidential materials.” See Op. at 6 (Feb. 26, 2019) (Doc. 967 in No.
15 civ. 7433). Consistent with this ruling, we also believed—erroneously, we now see—that “actively
               Case 1:19-cv-03377-LAP Document 148 Filed 07/07/20 Page 2 of 4


July 7, 2020
Page 2

working” on the case could readily be construed to include work performed in connection with unsealing
proceedings. The Court also appears to construe “actively working” to require either an entry of
appearance, attendance at a court conference, or submission of a filing in the Maxwell case. Destruction
Order at 5–6. We understood that phrase, however, to include all attorneys who are actually rendering
legal advice in connection with Maxwell. 1 The Protective Order’s provision for access by individuals
assisting “attorneys actively working” on the case reinforced our belief that a court appearance was not a
prerequisite to access.
         The Protective Order further provides that “CONFIDENTIAL information shall not be disclosed
or used for any purpose except the preparation and trial of” Maxwell. Protective Order ¶ 4. The Court does
not suggest that Cooper & Kirk has disclosed confidential material—and indeed we have not, except with
the Court’s permission, Cooper Decl. ¶ 28—but it states that it “would be surprised—shocked, even—if
Cooper & Kirk was not in some sense ‘using’ the Maxwell discovery in its representation of Ms. Giuffre
in her action against Mr. Dershowitz.” Destruction Order at 5. The Court’s statement suggests that merely
litigating this action with knowledge of confidential material would constitute prohibited “use.”
         We did not believe that to act with knowledge of the contents of confidential material is to “use”
that material within the meaning of the Protective Order, for it is a form of use that is virtually unavoidable
by parties and attorneys who participate in separate litigations concerning related subject-matter. (Unlike
some protective orders, the Protective Order does not prohibit participation in related actions.) Instead,
we understood the Protective Order to prohibit introducing confidential materials as exhibits at
depositions, hearings, or trial, filing them with the court, or relying on them as the basis of factual
allegations in filings. 2 Rule 26, under which the Protective Order issued, supports this construction: the
word “use” refers to the active employment of material, rather than mere review or knowledge thereof.
For example, it requires a party to produce or describe discoverable material “that the disclosing party
. . . may use to support its claims or defenses, unless the use would be solely for impeachment.” FED. R.
CIV. P. 26(a)(1)(A)(ii). If the rule were understood to require a party to disclose all material the party
reviews “to support her claims or defenses,” the impeachment exception would be a dead letter. Instead,
“use” appears to refer to the employment of that information “to supply evidence on a motion, at a hearing,
or at a trial.” FED. R. CIV. P. 37(c)(1) (prohibiting a party that fails to make initial disclosures under Rule
26(a) from using undisclosed material for these purposes).
        The proceedings in this action reinforced our interpretation of the Protective Order. When Ms.
Giuffre retained Cooper & Kirk, BSF had been litigating this action for approximately six months. To our
knowledge, no party had objected that BSF—which was also counsel in the Giuffre v. Maxwell matter—
could not be counsel because they had access to the confidential Maxwell material. Moreover, Ms.
Maxwell—the only party other than Ms. Giuffre whose privacy interests are expressly protected by the
Protective Order—took the position that releasing certain confidential material to Mr. Dershowitz “subject
to the Protective Order” would adequately protect her interests under the order, even though the premise
of Mr. Dershowitz’s request was that he would be reviewing that material for the purpose of developing

       1
          We store confidential material in restricted-access folders on our firm server or encrypted hard-
drives, to which only the attorneys and employees who actually work on this matter have access. Cooper
Decl. ¶ 29.
        2
          We have refrained from using confidential material in this manner and announced our intention
to obtain confidential material anew in discovery so that we could use it in this action. Cooper Decl. ¶¶ 13,
31.
               Case 1:19-cv-03377-LAP Document 148 Filed 07/07/20 Page 3 of 4


July 7, 2020
Page 3

his claims and defenses in this action. Cooper Decl. ¶ 9. Ms. Maxwell even specified that she considered
the question of Mr. Dershowitz’s access to confidential material in this action to be distinct from the
question of the use of that information in this action. Id. Finally, we mistakenly believed the Court
understood that we had access to and were reviewing confidential Maxwell material, Cooper Decl. ¶ 14,
although we now understand that the Court believed our access was limited to Ms. Giuffre’s depositions.
       Again, we accept the Court’s view that our interpretation of the Protective Order was mistaken,
and we stand ready to destroy any confidential material the Court directs us to destroy. We simply wish
the Court to understand that we proceeded in good faith.
        Turning to Mr. Dershowitz’s proposed motions, we strongly oppose Mr. Dershowitz’s request for
leave to move to disqualify Cooper & Kirk. Mr. Dershowitz makes no claim that he will be able to meet
the “high standard of proof” that governs motions to disqualify, offering nothing more than “[m]ere
speculation” in place of “facts” that “present a real risk that the trial will be tainted.” Zappin v. Comfort,
2019 WL 409831, *2 (S.D.N.Y. Feb. 1, 2019) (quotation marks omitted). What is more, his speculation
proves too much: He complains that “the Court cannot police Ms. Giuffre’s own communications with
her lawyers at BSF and Cooper & Kirk about these materials . . . .” But if the mere specter that Ms. Giuffre
might communicate confidential material to her lawyers were enough to taint the trial, then Ms. Giuffre
would have to go unrepresented. In any event, asymmetries of information are commonplace in litigation,
and where (as here) the protected information at issue is discoverable, courts have refused to correct any
alleged advantage by disqualifying attorneys with knowledge of the protected information. See
Tradewinds Airlines, Inc. v. Soros, 2009 WL 1321695, at *9 (S.D.N.Y. May 12, 2009).
        What is more, Mr. Dershowitz’s proposed motion is untimely: in our early exchanges with counsel
for Mr. Dershowitz, they assumed, and we confirmed, that we had access to confidential Maxwell material
in Ms. Giuffre’s and her former counsel’s possession. See Cooper Decl. ¶¶ 15–21. And to the extent that
our early exchanges left any doubt in counsel’s mind about our access to such confidential material, that
doubt was surely dispelled in February when we disclosed that we were representing Ms. Giuffre in
Maxwell and we committed to produce Ms. Maxwell’s production from that case if the Court granted
leave. Cooper Decl. ¶¶ 22–24; see also id. ¶ 25. (Certainly, Ms. Menninger drew the correct inference
from our discovery responses alone. Tr. 8:16–21 (June 23, 2020)). Counsel for Mr. Dershowitz’s
expression of shock at the June 23 hearing, Tr. 10:10–12, should not be taken seriously, and Mr.
Dershowitz should not be permitted to move to disqualify Cooper & Kirk at this late hour. In contrast to
our transparency, Mr. Dershowitz has steadfastly refused to respond to our inquiry in November whether
he already had access to confidential material from Maxwell by virtue of his role as a potential witness in
that case, Cooper Decl. ¶ 7, even as he moves to disqualify Cooper & Kirk for the “unfair” advantage that
our access to confidential material gives Ms. Giuffre.
        We do not oppose Mr. Dershowitz’s request for a stay, and we join his request for a clarification.
Specifically, the Destruction Order directs us to “destroy (a) all materials from Giuffre v. Maxwell . . . save
for the transcript of Ms. Giuffre’s deposition in that case and (b) all work product derived from the
Maxwell materials.” Destruction Order at 13. We wish to clarify whether we may retain our copies of and
work product derived from (1) the exhibits to Ms. Giuffre’s depositions in Maxwell, and (2) materials
from Maxwell that are not marked confidential. As to the former, we already produced the exhibits from
Ms. Giuffre’s deposition to Mr. Dershowitz. Cooper Decl. ¶ 19. As to the latter, we do not understand the
Protective Order to prohibit the disclosure to us of material not marked confidential.
               Case 1:19-cv-03377-LAP Document 148 Filed 07/07/20 Page 4 of 4


July 7, 2020
Page 4

                                             Respectfully,

                                             s/ Charles J. Cooper
                                             Charles J. Cooper

cc: Counsel of Record
